United States Court of Appeals
                     For the First Circuit

No. 19-1879

                            JANE DOE,

                      Plaintiff, Appellant,

                               v.

 HARVARD PILGRIM HEALTH CARE, INC.; THE HARVARD PILGRIM PPO PLAN
          MASSACHUSETTS, GROUP POLICY NUMBER 0588660000,

                     Defendants, Appellees.


                          ERRATA SHEET

     The opinion of this Court issued on September 9, 2020, is
amended as follows:

     On page 2, line 16, change "judgement" to "judgment"